18-12714-mew      Doc 129     Filed 04/07/21 Entered 04/07/21 10:59:09          Main Document
                                          Pg 1 of 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                               Chapter 11
                                                     Case No.: 18-12714 (MEW)
19 Highline Development LLC and                      Case No.: 19-11068(MEW)
Project 19 Highline LLC,
                                                     Jointly Administered
                              Debtors.


               ORDER GRANTING DEBTOR’S MOTION TO DISCHARGE
                MECHANIC’S LIEN ASSERTED BY MA RUBIANO P.C.

         Upon the motion of 19 Highline Development LLC and Project 19 Highline LLC (the

“Debtors”) seeking to Discharge Mechanic’s Liens and Clear Title for Transfer of its Real

Property Pursuant to Confirmed Chapter 11 Plan filed on March 12, 2021 (Docket No. 125)

(“Motion”); and good a proper service having been made; and a hearing having been held on

March 30, 2021, and no opposition having been heard; and good cause appearing therefor; it is

         ORDERED, that the Motion is granted with respect to the mechanic’s lien (the

“Mechanic’s Lien”) asserted by MA Rubiano P.C. against the Debtors’ real property at 435-437

19th Street, New York, NY (the “Property”), which Mechanic’s Lien has expired by operation of

applicable New York law and is hereby deemed discharged and unenforceable; and it is further

         ORDERED, that the New York County Clerk is directed to vacate and remove the

Mechanic’s Lien as of record against the Property; and it is further

         ORDERED, that MA Rubiano P.C. shall have an Allowed General Unsecured Claim in

the amount of $20,700, which shall be paid pro rata along with all other general unsecured

claims pursuant to the confirmed Chapter 11 plan.

Dated: New York, New York
       April 7, 2021
                                                     s/Michael E. Wiles
                                                     Honorable Michael E. Wiles
                                                     United States Bankruptcy Judge
